
	
		I
		111th CONGRESS
		1st Session
		H. R. 2855
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Ms. Edwards of
			 Maryland (for herself, Mr.
			 Serrano, Mr. Hinchey,
			 Mr. Pierluisi,
			 Mr. Grijalva, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To reduce deaths occurring from drug
		  overdoses.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Overdose Reduction
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Drug overdose
			 death is now second only to motor vehicle crashes as a leading cause of
			 injury-related death nationally. Both fatal and nonfatal overdoses place a
			 heavy burden on public health resources, yet no Federal agency has been tasked
			 with stemming this crisis.
			(2)The Centers for
			 Disease Control and Prevention reports that 33,541 deaths in the United States
			 in 2005 were attributable to drug-induced causes. Sixty-seven percent of these
			 deaths were due to unintentional drug poisonings and could have been
			 prevented.
			(3)Deaths resulting
			 from accidental drug overdoses increased more than 400 percent between 1980 and
			 1999, and more than doubled between 1999 and 2005.
			(4)Ninety-five
			 percent of all unintentional and undetermined intent poisoning deaths are due
			 to drugs, and poisoning deaths cost society more than $2,200,000,000 in direct
			 medical costs and $23,000,000,000 in lost productivity costs in the year 2000
			 alone.
			(5)According to the
			 Federal Drug Abuse Warning Network, most drug-related deaths involve multiple
			 drugs including prescription opioids and alcohol. Opioid overdose deaths are
			 occurring among those who are taking pharmaceutical opioid drugs, like
			 oxycodone and hydrocodone, and among heroin users.
			(6)Community-based
			 programs working with high-risk populations have successfully prevented deaths
			 from opioid overdoses through education and access to effective reversal
			 agents, such as naloxone.
			(7)Naloxone is a
			 highly effective opioid antagonist that reverses overdose from both
			 prescription opioids and heroin.
			(8)Public health
			 programs to make naloxone available to people at-risk of a drug overdose are
			 currently operating in major cities including Baltimore, Chicago, Los Angeles,
			 New York City, Boston, San Francisco, and Philadelphia, and statewide in 3
			 States including New Mexico, Massachusetts, and New York. A naloxone
			 distribution program in Boston saved more than 170 lives in the last year
			 alone.
			(9)Between 2001 and
			 January 2008, it is estimated that more than 2,600 overdoses have been reversed
			 in 16 programs across the Nation.
			(10)Many fatal drug
			 overdoses occur in the presence of witnesses who can respond effectively to an
			 overdose when properly trained and equipped.
			(11)Overdose
			 prevention programs are needed in correctional facilities, addiction treatment
			 programs, and other places where people are at higher risk of overdosing after
			 a period of abstinence.
			3.Overdose
			 prevention grant program
			(a)Program
			 AuthorizedThe Director of the Centers for Disease Control and
			 Prevention shall award grants or cooperative agreements to eligible entities to
			 enable the eligible entities to reduce deaths occurring from overdoses of
			 drugs.
			(b)Application
				(1)In
			 generalAn eligible entity desiring a grant or cooperative
			 agreement under this section shall submit to the Director an application at
			 such time, in such manner, and containing such information as the Director may
			 require.
				(2)ContentsAn
			 application under paragraph (1) shall include—
					(A)a description of
			 the activities to be funded through the grant or cooperative agreement;
			 and
					(B)a demonstration
			 that the eligible entity has the capacity to carry out such activities.
					(c)PriorityIn
			 awarding grants and cooperative agreements under subsection (a), the Director
			 shall give priority to eligible entities that—
				(1)are public health
			 agencies or community-based organizations; and
				(2)have expertise in
			 preventing deaths occurring from overdoses of drugs in populations at high risk
			 of such deaths.
				(d)Eligible
			 ActivitiesAs a condition on receipt of a grant or cooperative
			 agreement under this section, an eligible entity shall agree to use the grant
			 or cooperative agreement to carry out one or more of the following
			 activities:
				(1)Purchasing and
			 distributing drug overdose reversal agents, such as naloxone.
				(2)Training first
			 responders, other individuals in a position to respond to an overdose, and law
			 enforcement and corrections officials on the effective response to individuals
			 who have overdosed on drugs.
				(3)Implementing
			 programs to provide overdose prevention, recognition, treatment, or response to
			 individuals in need of such services.
				(4)Evaluating,
			 expanding, or replicating a program described in paragraph (1) or (2).
				(e)ReportAs a condition on receipt of a grant or
			 cooperative agreement under this section, an eligible entity shall agree to
			 prepare and submit, not later than 90 days after the end of the grant or
			 cooperative agreement period, a report to the Director describing the results
			 of the activities supported through the grant or cooperative agreement.
			(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $27,000,000 for each of the fiscal years 2010 and 2011, and
			 such sums as may be necessary for each of the fiscal years 2012 through
			 2014.
			4.Sentinel
			 surveillance system
			(a)Data
			 CollectionThe Director of the Centers for Disease Control and
			 Prevention shall annually compile and publish data on both fatal and nonfatal
			 overdoses of drugs for the preceding year. To the extent possible, the data
			 shall be collected from all county, State, and tribal governments, the Federal
			 Government, and private sources, shall be made available in the form of an
			 Internet database that is accessible to the public, and shall include—
				(1)identification of
			 the underlying drugs that led to fatal overdose;
				(2)identification of
			 substance level specificity where possible;
				(3)analysis of trends
			 in polydrug use in overdose victims, as well as identification of emerging
			 overdose patterns;
				(4)results of
			 toxicology screenings in fatal overdoses routinely conducted by State medical
			 examiners;
				(5)identification
			 of—
					(A)drugs that were
			 involved in both fatal and nonfatal unintentional poisonings; and
					(B)the number and
			 percentage of such poisonings by drug; and
					(6)identification of
			 the type of place where unintentional drug poisonings occur, as well as the
			 age, race, and gender of victims.
				(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for each of the fiscal years 2010 and 2011, and
			 such sums as may be necessary for each of the fiscal years 2012 through
			 2014.
			5.Surveillance
			 capacity building
			(a)Program
			 AuthorizedThe Director of the Centers for Disease Control and
			 Prevention shall award grants or cooperative agreements to State, local, or
			 tribal governments to improve fatal and nonfatal drug overdose surveillance
			 capabilities, including the following:
				(1)Implementing or
			 enhancing the material capacity of a coroner or medical examiner’s office to
			 conduct toxicological screenings where drug overdose is the suspected cause of
			 death.
				(2)Training and other
			 educational activities to improve identification of drug overdose as the cause
			 of death by coroners and medical examiners.
				(3)Hiring
			 epidemiologists and toxicologists to analyze and report on fatal and nonfatal
			 drug overdose trends.
				(4)Purchasing
			 resources and equipment that directly aid drug overdose surveillance and
			 reporting.
				(b)Application
				(1)In
			 generalA State, local, or tribal government desiring a grant or
			 cooperative agreement under this section shall submit to the Director an
			 application at such time, in such manner, and containing such information as
			 the Director may require.
				(2)ContentsThe
			 application described in paragraph (1) shall include—
					(A)a description of the activities to be
			 funded through the grant or cooperative agreement; and
					(B)a demonstration
			 that the State, local, or tribal government has the capacity to carry out such
			 activities.
					(c)ReportAs a condition on receipt of a grant or
			 cooperative agreement under this section, a State, local, or tribal government
			 shall agree to prepare and submit, not later than 90 days after the end of the
			 grant or cooperative agreement period, a report to the Director describing the
			 results of the activities supported through the grant or cooperative
			 agreement.
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for each of the fiscal years 2010 and 2011, and
			 such sums as may be necessary for each of the fiscal years 2012 through
			 2014.
			6.Reducing overdose
			 deaths
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Director of the Centers
			 for Disease Control and Prevention shall develop a plan in consultation with a
			 task force comprised of stakeholders to reduce the number of deaths occurring
			 from overdoses of drugs and shall submit the plan to Congress. The plan shall
			 include—
				(1)an identification
			 of the barriers to obtaining accurate data regarding the number of deaths
			 occurring from overdoses of drugs;
				(2)an identification
			 of the barriers to implementing more effective overdose prevention strategies
			 and programs;
				(3)an examination of
			 overdose prevention best practices;
				(4)an analysis of the
			 supply source of drugs that caused both fatal and nonfatal unintentional
			 poisonings;
				(5)recommendations
			 for improving and expanding overdose prevention programming; and
				(6)recommendations
			 for such legislative or administrative action as the Director considers
			 appropriate.
				(b)DefinitionIn
			 this section, the term stakeholder means any individual directly
			 impacted by drug overdose, any direct service provider who engages individuals
			 at-risk of a drug overdose, any drug overdose prevention advocate, the National
			 Institute on Drug Abuse, the Center for Substance Abuse Treatment, the Centers
			 for Disease Control and Prevention, the Food and Drug Administration, and any
			 other individual or entity with drug overdose expertise.
			7.Overdose
			 prevention research
			(a)Overdose
			 researchThe Director of the National Institute on Drug Abuse
			 shall prioritize and conduct or support research on drug overdose and overdose
			 prevention. The primary aims of this research shall include—
				(1)examinations of
			 circumstances that contributed to drug overdose and identification of drugs
			 associated with fatal overdose;
				(2)evaluations of
			 existing overdose prevention program intervention methods; and
				(3)pilot programs or
			 research trials on new overdose prevention strategies or programs that have not
			 been studied in the United States.
				(b)Dosage forms of
			 naloxoneThe Director of the National Institute on Drug Abuse
			 shall support research on the development of dosage forms of naloxone
			 specifically intended to be used by lay persons or first responders for the
			 prehospital treatment of unintentional drug overdose.
			(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for each of the fiscal years 2010 and 2011, and
			 such sums as may be necessary for each of the fiscal years 2012 through
			 2014.
			8.DefinitionsIn this Act:
			(1)DirectorUnless
			 otherwise specified, the term Director means the Director of the
			 Centers for Disease Control and Prevention.
			(2)DrugThe
			 term drug—
				(A)means a drug (as
			 that term is defined in section 201 of the Federal Food, Drug, or Cosmetic Act
			 (21 U.S.C. 321)); and
				(B)includes any
			 controlled substance (as that term is defined in section 102 of the Controlled
			 Substances Act (21 U.S.C. 802)).
				(3)Eligible
			 entityThe term eligible entity means an entity that
			 is a State, local, or tribal government, a correctional institution, a law
			 enforcement agency, a community agency, or a private nonprofit
			 organization.
			(4)StateThe
			 term State means any of the several States, the District of
			 Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam,
			 American Samoa, and any other territory or possession of the United
			 States.
			(5)TrainingThe
			 term training means any activity that is educational,
			 instructional, or consultative in nature, and may include volunteer trainings,
			 awareness building exercises, outreach to individuals who are at-risk of a drug
			 overdose, and distribution of educational materials.
			
